PER CURIAM:
Julius Josephus Marshall appeals the district court’s order granting in part his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Marshall, No. 2:03-cr-00076-JBF-TEM-l (E.D. Va. filed July 3, 2008 & entered July 7, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.